Citation Nr: 1759737	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-45 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1970 to October 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in September 2009 and in October 2009 that, in pertinent part, denied service connection for depression.  The Veteran timely appealed.

In December 2015, the Veteran testified during a video conference hearing before the undersigned.  During the hearing, the undersigned granted the Veteran's request for a 90-day abeyance to submit additional evidence or argument directly to the Board.  In March 2016, the Veteran submitted additional evidence to the Board. The Board accepts that evidence for inclusion in the record.  See 38 C.F.R. § 20.709 (2016).

Consistent with the Veteran's testimony and the record, the Board recharacterized the appeal as encompassing the issue on the title page.  The U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In April 2016, the Board remanded the matter for additional development.  In an April 2017 decision, the Board denied service connection for an acquired psychiatric disability.

The Veteran appealed the April 2017 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2017 Joint Motion for Remand, the parties moved to vacate the Board decision and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability, and has asserted that the claimed disability is secondary to his service-connected lumbosacral degenerative disc disease and degenerative joint disease (hereafter, lumbar spine disability).

Clinical evaluation at the time of the Veteran's induction examination in July 1970 reveals that his psychiatric system was normal.  On a "Report of Medical History" completed by the Veteran in August 1970, he reported recurrent back pain and nervous trouble; and he checked "no" in response to whether he ever had or now had depression or excessive worry.  Clinical evaluation at the time of his separation examination in August 1970 reveals a normal psychiatric system.

VA records first show an Axis I diagnosis of recurrent depressive disorder in October 2004. Records show that he had gotten samples of antidepressants from his medical doctor, and was told by a counselor at his church that he was depressed.  Records also show that he attended individual psychotherapy sessions in 2006, and expressed a profound sense of loss over deaths of family members.  

In September 2009, a VA physician opined that the Veteran's severe back issue was mild prior to active service and was clearly worsened during service.  The VA physician further expressed a belief that the Veteran's depression was related to his worsening back pain, and was compensable as well.

In November 2010, the Veteran reported being diagnosed as chronically depressed as a result of years of constant pain brought on by the injuries he suffered in active service.

A VA examiner in November 2014 reviewed the Veteran's medical history, and noted that the Veteran had never been hospitalized for mental health reasons; and that his last mental health appointment was in 2009.  Current testing revealed minimal symptoms of depression.  The November 2014 examiner noted that the Veteran did not describe depression in relationship to physical pain issues, and opined that the Veteran did not present with significant issues of depression at a clinical level.

In March 2015, the Veteran attributed his improvement to being retired and doing things he enjoyed and being debt-free; and that the only thing that affected him at times was his physical problems and not being in a relationship.  
  
Based on examination and review of the Veteran's medical history, a VA examiner in May 2016 indicated that the notation of nervousness of some sort [in 1970] was not tied to any event pre-military or during active service in his medical history or separation examination.  The May 2016 examiner explained that it was likely the Veteran had difficulty with increased pain; and there was no evidence that the nervousness continued after that point-i.e., there was more than a three-decade period of time until first treatment.

With regard to secondary service connection, however, the May 2016 examiner indicated that the Veteran had lived with chronic back pain since age 8; and that his reported back pain over the years had never been associated in clinical records with any psychiatric symptoms. 

As noted by parties to the Joint Motion for Remand, however, and during the course of this appeal-specifically, on VA Form 9 submitted in November 2010-the Veteran reported being injured in an accident during basic training and suffering a ruptured disk; and reported being diagnosed since then as chronically depressed as a result of years of constant pain brought on by the sustained injuries.  In March 2015, the Veteran again reported being injured during training which resulted in life-long back problems; and, as a result of chronic back pain, he experienced recurring episodes of major depression.

Here, the Veteran is competent to describe his symptoms, and has done so, indicating that he has had depressive symptoms ever since the in-service ruptured disk that resulted in worsening back pain.  In this regard, the May 2016 opinion and rationale are inadequate. Under these circumstances, further examination and opinion are necessary. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(4) (2017).  

Moreover, the parties to the Joint Motion for Remand have indicated that the applicable standard for a finding of aggravation, pursuant to 38 C.F.R. § 3.310, had not been properly applied by the May 2016 examiner, resulting in confusion.  As such, VA should seek another medical opinion regarding whether an acquired psychiatric disability was caused or aggravated by the service-connected lumbar spine disability.  The Board cannot resolve this matter without further medical clarification.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records, from June 2016 forward; and associate them with the Veteran's claims file.

2.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of an acquired psychiatric disability; and the likely etiology of each disease or injury. 

(a)  For any current disability identified, the examiner is requested to determine whether it is at least as likely as not (50 percent probability or more) that it is the result of disease or injury incurred during active service-specifically, to include the in-service ruptured disk that resulted in worsening back pain; and the Veteran's post-service account of continuing symptoms of depression since then.

(b)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected lumbar spine disability (1) caused or (2) aggravated (i.e., permanently increased in severity) any acquired psychiatric disability, beyond the natural progress.

Note that aggravation means that there has been a permanent increase in severity of the nonservice-connected disability which is beyond its natural progress.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's acquired psychiatric disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected lumbar spine disability.

The examiner should provide a rationale for the opinions.

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

No action is required of the Veteran and his representative until they are notified by the RO or VA's Appeals Management Office (AMO); however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2017).  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




